Case 2:19-cv-00758-JES-MRM Document 18 Filed 12/09/19 Page 1 of 9 PageID 64




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FT. MYERS DIVISION

                                    Case No.: 2:19-cv-00758

ADVANCED SCREENWORKS, LLC,
a Nevada limited liability company,

       Plaintiff,

v.

PAUL C. MOSHER, individually,
and GOLD STAR VENTURES LLC,

      Defendants.
________________________________/

 DEFENDANT PAUL MOSHER’S MOTION TO DISMISS PURSUANT TO FEDERAL
                 RULE OF CIVIL PROCEDURE 12(b)(6)

       Defendant Paul C. Mosher (“Mosher”), on behalf of undersigned counsel, hereby

respectfully requests this Court dismiss the Complaint (DE 1) filed by Advanced Screenworks,

LLC (“Plaintiff”) for failure to comply with Federal Rule of Civil Procedure 12(b)(6).

                           MEMORANDUM OF LAW AND FACT

I.     BACKGROUND

       Mosher is a sole proprietor based in Port Charlotte, Florida, primarily serving the

commercial market in the Port Charlotte area. Specifically, Mosher owns and operates a very

small business or venture that relates to the sale of a product that he developed and which he dubs

the Screening Buddy Dual Purpose Screen Retainer System (“Screening Buddy”). The Screening

Buddy is designed to repair patio, pool, window, and other screened structures. As such, it

eliminates the hassle and expense of re-screening one’s entire screen in the event of a rip or tear


                                                1
Case 2:19-cv-00758-JES-MRM Document 18 Filed 12/09/19 Page 2 of 9 PageID 65




in any given screen panel. Sales of the Screening Buddy are primarily conducted through Mosher’s

website, https://screeningbuddy.com/. The Screening Buddy is the only product Mosher sells, is

subject to its own patent application (filed under a micro entity status), and can be best seen

depicted here:




       ECF No. 1-1, at 6.

       Plaintiff is an alleged competitor of Mosher. See ECF No. 1, ¶¶ 12–13. On April 3, 2012,

the United States Patent and Trademark Office (“USPTO”) issued U.S. Patent No. 8,146,647 (“the

‘647 patent”), entitled “Screen Clipping System and Clips Therefor.” Id. ¶¶ 9–10. The ‘647 patent

is narrowly claimed toward the following invention best seen depicted below:




                                               2
Case 2:19-cv-00758-JES-MRM Document 18 Filed 12/09/19 Page 3 of 9 PageID 66




ECF No. 1-2, at 4. The ‘647 patent has three claims, all of which are independent in nature. Id.

at 7.

         Plaintiff has asserted claims of patent infringement against Mosher and another entity

(that does not exist) based on “among other things, making, using, offering to sell or selling in the

United States, or importing into the United States, products and/or services that are covered by the

claims of the ‘647 patent, including, by way of example and not limitation, the Screening Buddy.”

Id. ¶ 31. Because Plaintiff’s Complaint fails to articulate any factual basis upon which an

infringement claim can be made against the Screening Buddy, directly or indirectly, the Complaint

should be dismissed under Federal Rule of Civil Procedure 12(b)(6). Before filing this Motion

and based on what Mosher believes to be clear missing limitations in the independent claims of

the ‘647 patent, counsel for Mosher reached out to Plaintiff’s counsel requesting proof how and

why said limitations were present in the Screening Buddy. Plaintiff’s counsel refused to answer

said question, forcing Mosher to spend what little resources he does have seeking dismissal of this

action based on the complaint’s legal and factual insufficiencies.

II.     LEGAL STANDARD

        The Federal Rules of Civil Procedure require that a pleading contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Rule

10 states, in part, that “[i]f doing so would promote clarity, each claim founded on a separate

transaction or occurrence—and each defense other than a denial—must be stated in a separate

count or defense.” Fed. R. Civ. P. 10(b). At the pleading stage, a complaint should be dismissed

if it fails to “state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). This

standard requires “enough facts to state a claim for relief that is plausible on its face.” Bell Atl.


                                                 3
Case 2:19-cv-00758-JES-MRM Document 18 Filed 12/09/19 Page 4 of 9 PageID 67




Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A complaint must

provide “more than labels and conclusions, and a formulaic recitation of the elements of a cause

of action will not do.” Twombly, 550 U.S. at 555; see Iqbal, 556 U.S. at 678 (explaining that Rule

8(a)(2) “demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation”).

Otherwise stated, a plaintiff need only have “nudged [his] claims across the line from conceivable

to plausible” to withstand a motion to dismiss. Twombly, 550 U.S. at 570.

       Prior to December 1, 2015, when certain amendments to the Federal Rules of Civil

Procedure took effect, courts reviewed pleadings of direct infringement claims against the standard

set forth in Form 18 of the Federal Rules of Civil Procedure. See In re Bill of Lading Transmission

and Processing Sys., 681 F.3d 1323, 1334 (Fed. Cir. 2012) (“[T]o the extent the parties argue that

Twombly and its progeny conflict with the Forms and create differing pleading requirements, the

Forms control.”). The amendments abrogated Rule 84, which stated, in part, that “provision is

here made for a limited number of official forms which may serve as guides in pleading.” Fed. R.

Civ. P. 84; see Atlas IP LLC v. Pac. Gas & Elec. Co., No. 15-cv-05469-EDL, 2016 WL 1719545,

at *2 (N.D. Cal. Mar. 9, 2016). Accordingly, Form 18 is no longer the standard by which courts

judge the sufficiency of direct patent infringement pleadings. See id. Instead, direct infringement

claims “are now subject to the pleading standards established by Twombly and Iqbal.” Id. The

court has long reviewed indirect patent infringement claims under the pleading standards espoused

in Twombly and Iqbal. See In re Bill of Lading, 681 F.3d at 1336 (“We agree with several district




                                                4
Case 2:19-cv-00758-JES-MRM Document 18 Filed 12/09/19 Page 5 of 9 PageID 68




courts that have addressed this issue that Form 18 should be strictly construed as measuring only

the sufficiency of allegations of direct infringement, and not indirect infringement.”).1

       Generally, when reviewing a motion under Rule 12(b)(6), a court must accept the plaintiff’s

allegations as true and evaluate all plausible inferences derived from those facts in favor of the

plaintiff. See Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th Cir. 2012); Miccosukee

Tribe of Indians of Fla. v. S. Everglades Restoration All., 304 F.3d 1076, 1084 (11th Cir. 2002);

AXA Equitable Life Ins. Co. v. Infinity Fin. Grp., LLC, 608 F. Supp. 2d 1349, 1353 (S.D. Fla.

2009). However, courts “are not bound to accept as true a legal conclusion couched as a factual

allegation.” Twombly, 550 U.S. at 555; see Iqbal, 556 U.S. at 678; Thaeter v. Palm Beach Cty.

Sheriff’s Office, 449 F.3d 1342, 1352 (11th Cir. 2006). A court considering a Rule 12(b)(6) motion

to dismiss is limited to the facts contained in the complaint and attached exhibits, including

documents referred to in the complaint that are central to the claim. Wilchombe v. TeeVee Toons,

Inc., 555 F.3d 949, 959 (11th Cir. 2009); see also Maxcess, Inc. v. Lucent Techs., Inc., 433 F.3d

1337, 1340 (11th Cir. 2005) (“[A] document outside the four corners of the complaint may still be

considered if it is central to the plaintiff’s claims and is undisputed in terms of authenticity.”)

(citing Horsley v. Feldt, 304 F.3d 1125, 1135 (11th Cir. 2002)).

III.   DISCUSSION

       A.      THE COMPLAINT SHOULD BE DISMISSED PURSUANT TO RULE 12(B)(6)



1
  Although the law of the Federal Circuit governs substantive patent issues, a district court should
still apply the law of the Eleventh Circuit when evaluating procedural issues. See In re Bill of
Lading, 681 F.3d at 1331 (“Because it raises a purely procedural issue, an appeal from an order
granting a motion to dismiss for failure to state a claim upon which relief can be granted is
reviewed under the applicable law of the regional circuit.”) (citing McZeal v. Sprint Nextel Corp.,
501 F.3d 1354, 1355–56 (Fed. Cir. 2007)).
                                                 5
Case 2:19-cv-00758-JES-MRM Document 18 Filed 12/09/19 Page 6 of 9 PageID 69




               1.      The direct and indirect patent infringement claims are inadequately plead

       The sole “infringement” count in Plaintiff’s complaint should be dismissed because

Plaintiff’s complaint wholly fails to articulate how and why Mosher is infringing “the claims of

the ‘647 patent.” ECF No. 1, ¶ 31. Rather, for the direct infringement claim under § 271(a), the

complaint simply states that Mosher purportedly made, marketed, used, or sold the Screening

Buddy or “services” which are allegedly covered by the claims of the ‘647 patent. Specifically,

the complaint alleges that “it was apparent to Defendants that, inter alia, the Screening Buddy

infringes the [‘647] Patent.” Id. at 18; see also id. ¶ 31 (alleging, despite not having any factual

support, infringement of “services that are covered by the claims of the ‘647 patent”). Such

conclusory allegations fail to provide Mosher with adequate notice of infringement of the claims

to satisfy minimum pleading requirements for direct infringement. See Blue Water Innovations,

LLC v. Fettig, No. 18-60671-CIV-Scola, 2019 LEXIS 73605, at *4-*5 (S.D. Fla. Mar. 8, 2019)

(“In order to state a claim for patent infringement, ‘the allegedly infringing product must practice

all elements of a patent claim.’ Furthermore, ‘[a]n allegation of direct patent infringement is

insufficient under Twombly and Iqbal if it simply recites some of the elements of a representative

claim and then describes generally how an accused product operates, without specifically tying the

operation to any asserted claim or addressing all of the claim requirements.’”) (quoting Raptor,

LLC v. Odebrecht Constr., No. 17-21509, 2017 LEXIS 97440, 2017 WL 3503399, at *3 (S.D. Fla.

June 22, 2017)). Moreover, the complaint does not cite whether one or all of the three independent

claims are infringed by Mosher. See ECF No. 1, ¶ 31.

       The complaint also alleges without any factual basis that Mosher “indirectly” by “inducing

infringement of and/or contributorily infringing the ‘647 [P]atent.” Dkt. No. 1, ¶ 31. While not


                                                 6
Case 2:19-cv-00758-JES-MRM Document 18 Filed 12/09/19 Page 7 of 9 PageID 70




specifically delineated or identified in the Complaint, it appears Plaintiff is also asserting

infringement under 35 U.S.C. § 271(b). The indirect infringement allegation should also be

dismissed for multiple reasons, including because, like the direct infringement claims, the

complaint wholly fails to articulate how and why the Screening Buddy is infringing any claim of

the ‘647 Patent and because the Complaint fails to assert how and why Mosher had any knowledge

of the ‘647 Patent claims2, that the Screening Buddy was infringing the same, and intended others

to infringe the same. Thermolife Int'l, LLC v. Hi-Tech Pharm., Inc., No. 1:15-CV-00892-ELR,

2018 LEXIS 223732, at *7 (N.D. Ga. Oct. 30, 2018) (Indirect infringement under 35 U.S.C. §

271(b) requires: “(1) a direct infringement of the patent by others; (2) the party accused of

inducement knowingly engaged in acts that induced the infringement by others; (3) the party

accused of inducement knew of the patent at issue; and (4) the party accused of inducement acted

with intent to cause a patent infringement by others.”) (citing Global-Tech Appliances, Inc. v. SEB

S.A., 563 U.S. 754, 131 S. Ct. 2060, 179 L. Ed. 2d 1167 (2011) and Sanofi v. Watson Labs. Inc.,

875 F.3d 636 (Fed. Cir. 2017)); see also IT Consulting GmbH v. BMC Software, Inc., No. 6:15-

cv-1012-Orl-37KRS, 2016 LEXIS 5346, 2016 WL 231215, at *3 (M.D. Fla. Jan. 15, 2016)

(dismissing a complaint in patent action where plaintiff lumped direct and indirect infringement

claims together in a single count). Even more specifically, the complaint fails to

       It also appears Plaintiff is asserting indirect infringement under 35 U.S.C. § 271(c), though

any such claims are likewise not specifically delineated or identified in the Complaint. A person

may be liable for contributory infringement under 35 U.S.C. § 271(c) if, with knowledge of the



2
 Like the complaint, the letter purportedly “sent to Defendants” on the same day this complaint
was filed also fails to allege how and why any claim of the ‘647 patent is infringed on by the
Screening Buddy. ECF No. 1-6, at 2–4.
                                                7
Case 2:19-cv-00758-JES-MRM Document 18 Filed 12/09/19 Page 8 of 9 PageID 71




infringing activity, he induces, causes, or materially contributes to the infringing conduct of

another. Van Dusen v. Southeast First Nat. Bank of Miami, 478 So. 2d 82, 88 n.11 (Fla. 3d DCA

1985); see also 35 U.S.C. § 271(c) (“Whoever offers to sell or sells within the United States or

imports into the United States a component of a patented machine, manufacture, combination or

composition, or a material or apparatus for use in practicing a patented process, constituting a

material part of the invention, knowing the same to be especially made or especially adapted for

use in an infringement of such patent, and not a staple article or commodity of commerce suitable

for substantial noninfringing use, shall be liable as a contributory infringer”). Plaintiff merely

alleges that Mosher is “inducing others to infringe by making, using, offering to sell, and/or selling

in the United States, and/or importing into the United States, products or processes that practice

one or more claims in the [‘647] Patent.” ECF No. 1, ¶ 14. Again, the complaint fails to identify

any specific infringing activity, if and how Mosher knew of such activity, and how Mosher

induced, caused, or otherwise contributed to the infringing conduct of another. As such, the direct

and indirect infringement claims should be dismissed.

IV.    CONCLUSION

       As set forth above, it appears Plaintiff is filing this Action for the purposes of leveraging

the cost of litigation to extract some sort of financial settlement. Mosher makes this assertion

based on, for example, (1) the lack of factual specificity in the letter sent to Mosher on the same

day of filing this complaint, (2) the lack of factual specificity in this complaint itself, (3) the lack

of cooperation with counsel for Mosher before filing this Motion, (4) the apparent haste in which

this complaint was filed (i.e., the same day as complaint filing, against a non-existent Florida

company, and alleging services are covered by the ‘647 patent, when they clearly are not), and (5)


                                                   8
Case 2:19-cv-00758-JES-MRM Document 18 Filed 12/09/19 Page 9 of 9 PageID 72




requesting the complaint and letter be forwarded to Mosher’s “insurance carrier” (ECF No. 1-6, at

2). That said and for the reasons set forth above, Mosher respectfully requests this Court should

grant this Motion to Dismiss, with prejudice (as Plaintiff will be unable to cure said deficiencies

with an amended pleading), find Mosher a prevailing party, award Mosher his attorneys’ fees

based on the exceptional nature of this case under 35 U.S.C. § 285 (i.e., filing this Action without

factual and/or legal basis and/or justification), and grant Mosher any other relief it deems just and

proper.

Dated: December 9, 2019                                                    Respectfully submitted,


                                                                ____________________________
                                                                           MARK C. JOHNSON, ESQ.
                                                                                 Fl. Bar No. 84365
                                                                        MJ@JOHNSONDALAL.COM
                                                                                JOHNSON | DALAL
                                                              111 N. PINE ISLAND ROAD, SUITE 103
                                                                            PLANTATION, FL 33324
                                                                               Tel: (954) 507-4500
                                                                              Fax: (954) 507-4502
                                                                    Counsel for Defendant Mosher




                                                 9
